UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 324 South 400 West, Suite 250 Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 355-2227 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) þ YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated Filer ¨ Accelerated filer ¨ Non-accelerated Filer ¨ (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ YesþNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $48,042,275. As of June 10, 2012, the registrant had 55,787,554 shares of common stock, par value $0.001, issued and outstanding. Documents Incorporated by Reference:None Table of Contents PART I Page Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 20 PART III Item 10. Directors, Executive Officers and Corporate Governance 20 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits and Financial Statement Schedules 35 SIGNATURES 38 2 BMB MUNAI, INC. Unless otherwise indicated by the context, references herein to the “Company”, “BMB”, “we”, our” or “us” means BMB Munai, Inc, a Nevada corporation, and its corporate subsidiaries and predecessors. Unless otherwise indicated by the context all dollar amounts stated in this annual report on Form 10-K are in U.S. dollars. Forward-Looking Information This annual report on Form 10-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) that are based on management’s beliefs and assumptions and on information currently available to management.For this purpose any statement contained in this report that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to, a potential second cash distributions to our shareholders, our ability to identify or pursue other opportunities in the oil and gas industry within the Republic of Kazakhstan, or elsewhere, our results of operations, cash flows, capital resources and liquidity and future actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “expect,” “project,” “estimate,” “believe,” “anticipate,” “intend,” “budget,” “plan,” “forecast,” “predict,” “may,” “should,” “could,” “will” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks and uncertainties and other factors that may cause actual results and outcomes to differ materially depending on a variety of factors, many of which are not within our control.These factors include, but are not limited to, completion of all closing conditions, including receipt of all required regulatory approvals, satisfaction of outstanding obligations, costs and expenses, economic conditions, competition, legislative requirements, sufficiency of working capital, capital resources and liquidity and other factors detailed herein and in our other Securities and Exchange Commission filings.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by their nature are dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this report and in out our other filings with the Securities and Exchange Commission. 3 PART I Item 1.Business Overview BMB Munai, Inc. is a Nevada corporation that originally incorporated in the State of Utah in 1981.From 2003 to 2011, our business activities focused on oil and natural gas exploration and production in the Republic of Kazakhstan (also referred to herein as the “ROK” or “Kazakhstan”) through a wholly-owned operating subsidiary, Emir Oil LLP, (“Emir Oil”).Emir Oil held an exploration contract that allowed exploration drilling and oil production in the Mangistau Province in the southwestern region of Kazakhstan. On February 14, 2011 we entered into a Participation Interest Purchase Agreement (the “Purchase Agreement”) with MIE Holdings Corporation (HKEx: 1555), a company with limited liability organized under the laws of the Cayman Islands (“MIE”), and its subsidiary, Palaeontol B.V., a company organized under the laws of the Netherlands (“Palaeontol”), pursuant to which we agreed to sell all of our interest in Emir Oil to Palaeontol (the “Sale”)The initial purchase price was $170 million, net of $10.4 million in purchase adjustments. On September 19, 2011 we completed the Sale.In accordance with the Purchase Agreement, we are currently engaged in certain post-closing undertakings to assist the MIE subsidiary with the acquisition of certain contracts, leases and transfers of rights. In connection with the closing of the Sale, on September 21, 2011 we completed the mandatory redemption (the “Redemption”) of our $61.4 million in principal amount of 10.75% Convertible Senior Notes due 2013, pursuant to the Amended and Restated Indenture, dated as of March 4, 2011, between the Company and The Bank of New York Mellon, as trustee. Pursuant to the Purchase Agreement, we were required to place $36 million of the proceeds of the Sale into escrow (the “Escrow”) to indemnify the buyer for losses arising from any breaches by us of representations and warranties, failure to perform covenants, litigation matters, compliance with (and validity of) Emir Oil’s exploration contract, transfer of certain payables, defects in ownership of certain facilities and pipelines, or violations of applicable environmental law. Defense of such claims may result in additional costs to maintain our interest in the restricted cash or to limit potential liability. In the event that claims are successful, the balance payable to MIE subsidiary may include cash amounts in excess of the $36 million escrowed, including potentially an additional $3 million up to a total of $39 million under certain conditions. On October 24, 2011 the Company made an initial cash distribution of $1.04 per share to common stockholders of record on October 10, 2011, with the exception of Boris Cherdabayev, the chairman of our board of directors, and Toleush Tolmakov, a former executive officer of the Company, who agreed to contribute into the Escrow at closing the entirety of the cash distribution, approximately $13 million, they otherwise would have been entitled to receive from the Company in the initial cash distribution.On the record date Messrs. Cherdabayev and Tolmakov were the record or beneficial holders of 6,248,727 shares and 6,251,960 shares of Company common stock, respectively.To further help fund the Escrow, Mr. Cherdabayev also agreed to an amendment to his Consulting Agreement with the Company that defers, until the Escrow amount is released, the $5 million extraordinary event payment that would otherwise have been payable to him in connection with the Sale.Messrs. Cherdabayev and Tolmakov agreed to defer until the anticipated second cash distribution, if any, their portion of the initial cash distribution and have put at risk the entire value of their common stock for the Company’s indemnification purposes. 4 The initial distribution amount was determined after giving effect to the estimated closing adjustments, Escrow amount, repayment of the Convertible Senior Notes, and after providing for the payment of or reserve for other anticipated liabilities and transaction costs. As a result of the Sale, we voluntary delisted our common stock from the NYSE Amex (the “Amex”), which became effective following the close of business on September 29, 2011.Our common stock is now quoted over-the-counter on the OTCQB, stock symbol “BMBM”. In February 2012 we entered into a Management Services Agreement (“Services Agreement”) with Lakeview International, LLC (“Lakeview”).Pursuant to the Services Agreement, Lakeview is providing management, administrative and support personnel and services to us in furtherance of fulfilling our obligations under the Purchase Agreement and other activities through December 31, 2012. Our Business Since September 2011 our principal business operations have been focused on satisfying certain post-closing undertakings to assist the MIE subsidiary with the acquisition of certain contracts, leases and transfers of rights in accordance with the Purchase Agreement and exploring opportunities to exploit the expertise of our management staff within the oil and gas sector in the Republic of Kazakhstan. While we continue to work to satisfy our obligations under the Purchase Agreement, these efforts do not generate revenue for the Company.We do not anticipate generating revenue until such time as we are able to identify and exploit new business opportunities.This raises substantial doubt about our ability to continue as a going concern. We have approximately 21 total employees, all of which are full-time employees.From time to time we utilize the services of independent consultants and contractors to perform various professional services. 5 Reports to Security Holders We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other items with the Securities and Exchange Commission (the “Commission”).The public may read and copy any documents we file with the Commission at its Public Reference Room at treet N.E., Washington, DC 20549, on official business days during the hours of 10:00 am to 3:00 pm. The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains its Internet web site at www.sec.gov, which contains reports, proxy and information statements and other information regarding issuers the file electronically with the Commission, like BMB Munai. Item 1A. Risk Factors Listed below are some of the more critical or unique risk factors that we have identified as affecting or potentially affecting the Company.You should carefully consider these risks and the risks identified elsewhere in this annual report on Form 10-K and in the Notes to the Consolidated Financial Statements included in this report when evaluating our forward-looking statements and our Company.The effect of any one risk factor or a combination of several risk factors could materially affect our business and the accuracy of the forward-looking statements and other information provided this annual report on Form 10-K.These risks are not presented in order of importance or probability of occurrence. We have limited continuing operations and assets as a result of the Sale. As a result of the Sale, we no longer have substantial operations or assets.Currently, we are working to (i) complete our obligations pursuant to the Purchase Agreement, (ii) respond to indemnification claims made by Palaeontol in connection with the Purchase Agreement, (iii) pay out the second distribution, if any, to our stockholders, and (iv) explore opportunities to exploit the expertise of our management staff in the oil and gas industry in Kazakhstan. The amount of the second distribution is an estimate and the second distribution, if any, may be much lower than anticipated. The amount of the anticipated second distribution to our stockholders is an estimate that remains subject to various adjustments, including, but not limited to, (i) fees and expenses incurred in connection with the consummation of the Sale and transactions in furtherance thereof, (ii) payment of our other debts, obligations and liabilities, (iii) payments to Messrs. Tolmakov and Cherdabayev of their deferred distribution amounts and payment to Mr. Cherdabayev of his extraordinary event payment, and (iv) the availability of funds to be released from the Escrow, which is subject to certain indemnification claims for a minimum twelve-month period.Because of the uncertainty of these adjustments, stockholders may not receive a second distribution, or the second distribution may be considerably lower than estimated. If we are unsuccessful in satisfying our remaining outstanding obligations under the Purchase Agreement we may have no funds available to distribute in a second distribution. If we are unable to fulfill the obligations still outstanding under the Purchase Agreement prior to the one-year Escrow period, the Escrow could be subject to claims from Palaeontol, which would reduce, and could possible drain the entire Escrow amount leaving no funds available for a second distribution.Any claims made against the Escrow by Palaeontol will likely reduce the amount that would be received by our stockholders in a second distribution. 6 The board of directors may determine it to be in the best interest of the Company and its stockholders to liquidate and terminate the Company’s existence following the Escrow period and second distribution. In connection with the completion of the Escrow period and the second distribution, if any, based on the advice of management regarding potential business opportunities available to the Company, or the lack thereof, or the advice of the Company’s tax, accounting, legal or other experts, our board of directors may determine it to be in the best interest of the Company and its stockholders to liquidate the Company and terminate its existence. If we are unsuccessful in obtaining a source of capital to meet our operating needs, we may be forced to liquidate and terminate the Company’s existence. Following completion of the Escrow period and the second distribution, if any, we will have very limited capital to fund operations.We do not currently generate any revenue nor do we expect to do so until such time as we can make an acquisition or exploit an opportunity in the oil and gas industry in Kazakhstan that will allow us to generate revenue.We do not currently expect such to occur prior to completion of the Escrow period and second distribution. The financial crisis and economic conditions have and may continue to have a material adverse impact on our ability to pursue new opportunities. The global financial markets have experienced a period of unprecedented turmoil and upheaval characterized by extreme volatility and declines in prices of securities, diminished liquidity and credit availability, inability to access capital, bankruptcy, failure, collapse or sale of financial institutions and an unprecedented level of intervention from the governments of a number of countries.The cost of raising money in the debt and equity capital markets has increased while the availability of funds from those markets generally has diminished.As a result of the concerns about the stability of financial markets generally and the solvency of existing debtors specifically, the cost of obtaining money from credit markets has increased.Many lenders and institutional investors have increased interest rates, enacted tighter lending standards, refused to refinance existing debt at maturity and have either reduced or, in many cases, ceased to provide any new funding. Even if we are able to identify and take advantage of other opportunities in the oil and gas industry in Kazakhstan, current economic conditions could materially adversely affect our ability to obtain credit or access the capital markets which could make it very difficult to obtain funding to pursue such opportunities. 7 Risks Relating to Our Common Stock Our common stock price will continue to be volatile and will likely decline. We believe our stock price has settled into its current trading range based on the market’s assumptions about the likelihood and anticipated amount of the second distribution to our stockholders.Upon completion of the Escrow period, in approximately September 2012, we will be better positioned to know and inform the market with regard to the amount of the second distribution, if any, and we anticipate the price of our stock to react accordingly.It is also possible that in connection with the completion of the Escrow period or any second distribution that management and the board of directors may determine that it is in the best interest of the Company and its stockholders to liquidate the Company and terminate its existence. If our common stock is subject to the Commission’s penny stock rules, broker-dealers may experience difficulty in completing customer transactions and trading activity in our securities may be adversely affected. If at any time we have net tangible assets of $5.0million or less and our common stock has a market price per share of less than $5.00, transactions in our common stock may be subject to the “penny stock” rulespromulgated under the Exchange Act. Under these rules, broker-dealers who recommend such securities to persons other than institutional accredited investors must: ● make a special written suitability determination for the purchaser; ● receive the purchaser’s written agreement to a transaction prior to sale; ● provide the purchaser with risk disclosure documents that identify certain risks associated with investing in “penny stocks” and that describe the market for the “penny stocks,” as we as a purchaser’s legal remedies: and ● obtain a signed and dated acknowledgement from the purchaser demonstrating that the purchase has actually received the required risk disclosure document before a transaction in a “penny stock” can be completed. If our common stock is subject to these rules, broker-dealers may find it difficult to effect customer transactions and trading activity in our securities may be adversely affected. As a result, the market price of our securities may be depressed, and you may find it more difficult to sell our securities. Item 1B. Unresolved Staff Comments As a smaller reporting company, as defined in Rule 12b-2 promulgated under of the Securities Exchange Act of 1934, as amended, and in Item 10(f)(1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide this the information requested by this Item. Item 2.Properties Our principal executive and corporate offices are located in Salt Lake City, Utah, at 324 South 400 West, Suite 250, Salt Lake City, Utah 84101, USA.We lease this space on a month to month basis.We believe it is sufficient to meet our needs for the foreseeable future. 8 Since the closing of the Sale, MIE has allowed some of our employees to use a portion of the Emir Oil offices in Almaty, Kazakhstan free of rent, while others have been working primarily from home.Our arrangement with MIE will end at the end of June 2012, at which time, pursuant to the Services Agreement, Lakeview will provide office space for our Kazakhstan-based employees through December 31, 2012. In connection with the Sale, we sold all of our interest in our wholly-owned operating subsidiary, Emir Oil, including all of our right, title and interest in and to the oil and gas licenses and licensed territory owned by Emir Oil.With the sale of Emir Oil, we currently own no oil and gas properties and are not currently engaged in oil and gas producing activities. Item 3. Legal Proceedings As of the date of this annual report on Form 10-K management is not aware of any material pending legal, judicial or administrative proceedings to which the Company or any of its subsidiaries is a party or of which any properties of the Company or its subsidiaries is the subject. Item 4.Mine Safety Disclosures None. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Since September 30, 2011, our common stock has been quoted over-the-counter on the OTCQB under the symbol “BMBM.”From September 21, 2006 until September 29, 2011, our common stock traded on the NYSE Amex under the symbol “KAZ.” The following table presents the high and low sales price for the fiscal year ended March 31, 2011, for the first quarter of the year ended March 31, 2012 and for the period from July 1, 2011 to September 29, 2011, the last day our common stock traded on the NYSE Amex.The table also presents the high and low bid prices for September 30, 2011 and for the third and fourth fiscal quarters of the year ended March 31, 2012.The published high and low bid quotations were furnished by the OTC Markets Group, Inc.These quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal year ended March 31, 2012 High Low Fourth quarter Third quarter Sept. 30, 2011 July 1, 2011 – Sept. 29, 2011 First quarter Fiscal year ended March 31, 2011 Fourth quarter $ 1.18 $ 0.86 Third quarter $ 0.99 $ 0.57 Second quarter $ 0.62 $ 0.52 First quarter $ 1.06 $ 0.61 9 Holders As of June 10, 2012 we had approximately 363 shareholders of record holding 55,787,554 shares of our common stock.The number of record holders was determined from the records of our stock transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various securities brokers, dealers, and registered clearing houses or agencies. Dividends We have not declared or paid a cash dividend on our common stock during the past two fiscal years.Our ability to pay dividends is subject to limitations imposed by Nevada law.Under Nevada law, dividends may be paid to the extent that a corporation’s assets exceed it liabilities and it is able to pay its debts as they become due in the usual course of business. In connection with the Sale, on October 24, 2011 we made an initial cash distribution to our stockholders in the amount of $1.04 per share.Subject to the availability of funds to be released from the Escrow, actual costs incurred and other factors, we also intend to make a second cash distribution to our stockholders that could range up to $0.30 per share following termination of the Escrow.Because we did not have either current or accumulated earnings and profits, after taking into account the Sale, we anticipate the distributions will be treated as a tax-free return of the U.S. Holder’s investment, to the extent of the U.S.
